PER CURIAM.
We decline to disturb an award of attorney’s fees ordered to make whole a property owner who was required to incur them in order to procure dissolution of a lien having no arguable legal basis, particularly since the trial court found the lien *502had been placed vindictively. Cf. S & T Builders v. Globe Props., Inc., 944 So.2d 302, 305 (Fla.2006) (authorizing an award of the fees incurred in procuring the discharge of a wrongly filed lis pendens). We affirm, despite the trial court’s misplaced reference to the “Construction Lien Law.” See Dade Cnty. Sch. Bd. v. Radio Station WQBA, 731 So.2d 638, 644-45 (Fla.1999).
AFFIRMED.
BENTON, C.J., WETHERELL, and ROWE, JJ., concur.